In an article 78 proceeding, the members of the Board of Zoning Appeals of the Village of Northport appeal from an order which annuls their determination and directs them to issue a permit for the construction of an addition to a building, for use as an enlarged dining room. The subject premises are situated in a Residence District under the local zoning ordinance. Order reversed on the law, without costs, and the petition dismissed, without costs. No findings of fact were made by the Special Term. Respondent’s application to appellants was for permission to extend a nonconforming use. Appellants denied the application on the ground that no evidence was presented of practical difficulties and unnecessary hardship, as required by the local village ordinance (art. K, § 3b (2); art. G, § 2). The record sustains the holding that there was no evidence of difficulties and hardship, and consequently appellants were without power to grant the application. There is no merit to respondent’s contention that no proof of difficulties and hardship was essential inasmuch as appellants, at two earlier times, had granted permission to respondent to make certain enlargements of the building. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.